internal_revenue_service department of the treasury washington dc ea contact person telephone number in reference to datel ep ra t3 dec uic b legend taxpayer a taxpayer b ira x tra y date date date sum dear this is in response to the behalf by your authorized representative in which you through your representative request a series of letter rulings under sec_72 sec_401 and sec_408 of the internal_revenue_code the following facts and representations support your ruling_request letter submitted on your taxpayer a whose date of birth was date died on date having attained his required_beginning_date at that term is defined in code sec_401 taxpayer a was survived by his spouse taxpayer b whose date of birth was date taxpayer b has not attained her code sec_401 required_beginning_date at his death taxpayer a maintained two individual_retirement_arrangements iras in his name iras x and y your authorized representative has asserted on your behalf that ira x and ira y each meet the requirements of code sec_408 taxpayer b is the named beneficiary of ira x and of ira y page prior to his death taxpayer a was receiving code sec_401 required distributions over his and taxpayer b’s joint life expectancy taxpayer a had elected to receive minimum required distributions based on the term certain method in other words taxpayer a elected to not recalculate either his or taxpayer b’s life expectancy for purposes of computing his required distributions as of the date of this ruling_request iras x and y continué to be maintained in the name of taxpayer a the calendar_year code sec_401 required_distribution with respect to iras x and y in the amount of sum was made prior to date sum was distributed from ira x your authorized representative has asserted that the calendar_year required_distribution with respect to iras x and y will be made prior to date prior to date taxpayer b intends to receive a distribution of all amounts remaining in iras x and y she will then roll over said distribution s less the calendar_year required_distribution s into one or more iras set up and maintained in her name based on the above you through your authorized representative request the following letter rulings that taxpayer b’s receipt of the calendar_year required distributions from iras x and y which receipt occurred subsequent to taxpayer a’s death and her receipt prior to date of the calendar_year required distributions from iras x and y do not represent actions that constitute an irrevocable election on her part to not treat iras x and y as her own that taxpayer b has retained the right to treat taxpayer a’s iras x and y as her own that if taxpayer b elects to treat iras x and y as her own she would be treated as the owner of said iras as a result distributions from said iras would be subject_to the rules of code sec_401 and not the requirements of code sec_401 that pursuant to code sec_72 the required distributions received by taxpayer b from iras x and y for calendar years and will not be subject_to the 10-percent additional income_tax imposed by code sec_72 and that pursuant to sec_1_408-8 of the proposed income_tax regulations page taxpayer b may roll over the single sum distribution s she intends to receive from iras xk and y prior to date less the amount of the code sec_401 required distributions with respect to calendar_year into one or more iras set up and maintained in her name with respect to your first second third and fifth tuling requests sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i will be distributed to such employee not later date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary than the required beginning sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age code sec_401 provides in general that a plan participant or ira holder and or his spouse may recalculate his or their life expectancy ies but not more frequently than annually in general an election either to recalculate or to not recalculate must be made no later than the plan participant’s or ira holder’s required_beginning_date once an election to recalculate or not to recalculate is made said election is irrevocable code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b page code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover contnbution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 c ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira sec_1_408-8 of the proposed income_tax regulations q a a-4 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest in an ira as the beneficiary's own account ifa surviving_spouse makes such an election the spouse's interest in the account would then be subject_to the distribution_requirements of sec_401 rather than those of sec_401 q a a- further provides in pertinent part that an election will be considered to have been made by a surviving_spouse if either of the following occurs any required amounts in the account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 or any additional_amounts are contributed to the account or to the account or annuity to which the surviving_spouse has rolled such amounts over as described in above which are subject or deemed to be subject_to the distribution_requirements of sec_401 the result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained q a a-4 of sec_1_408-8 of the proposed_regulations provides that a surviving_spouse may elect to treat an ira of her deceased spouse as her own q a a-4 lists actions by which a surviving_spouse makes said election however q a a-4 does not provide the exclusive methods by which a surviving_spouse so elects page in this case taxpayer b the surviving_spouse of taxpayer a is the sole beneficiary of taxpayer a’s iras x and y as such as of the date of taxpayer a’s death taxpayer b possessed the right to treat iras x and y as her own and convert said iras into one or more iras in her name the issue presented in this case is whether taxpayer b waived such right by receiving distributions from iras x and y as the beneficiary thereof during calendar years and neither code sec_408 nor the section of the proposed_regulations cited above indicates that a surviving_spouse must elect to treat an ira or iras of her deceased husband as her own prior to receiving any distributions from said tra s as a beneficiary additionally the language of sec_1_408-8 of the proposed_regulations q a a-4 cited above clearly indicates that a surviving_spouse treats an ira as her own by not taking a required_distribution as a beneficiary therefrom it does not provide that the required_distribution not taken must be the initial required_distribution additionally in accordance with sec_1_408-8 of the proposed_regulations q a a-4 a surviving_spouse may elect to treat the iras of her deceased husband as her own by rolling over distributions from the iras into one or more iras in her name as long as the rollover s occur within the time frame found in code sec_408 thus with respect to your first second third and fifth ruling_request the service concludes as follows that taxpayer b’s receipt of the calendar_year required distributions from iras x and y which receipt occurred subsequent to taxpayer a’s death and her receipt prior to date of the calendar_year required distributions from iras x and y do not represent actions that constitute an irrevocable election on her part to not treat iras x and y as her own that taxpayer b has retained the right to treat taxpayer a’s iras x and y as her own that if taxpayer b elects to treat iras x and y as her own she would be treated as the owner of said iras as a result distributions from said iras would be subject_to the rules of code sec_401 and not the requirements of code sec_401 that pursuant to sec_1_408-8 of the proposed income_tax regulations taxpayer b may roll over the single sum distribution s she intends to receive from iras x and y prior to date less the amount of the code sec_401 required distributions with respect to calendar_year page into one or more iras set up and maintained in her name with respect to your fourth ruling_request code sec_72 generally imposes an additional 10-percent income_tax on premature distributions from either retirement plans qualified under code sec_401 or iras described in either code sec_408 or sec_408 premature distributions are defined generally as distributions received prior to the date the recipient or payee attains age code sec_72 provides that the 10-percent additional income_tax imposed by code sec_72 will not apply to distributions made to a beneficiary or to the estate of the employee on or after the death of the employee notice_87_13 1987_1_cb_432 questions and answers and and notice_87_16 1987_1_cb_446 q a d8 provide additional guidance with respect to the code sec_72 additional income_tax and the exceptions to the imposition thereof however neither notice addresses the specific issue raised in this ruling_request in this case taxpayer b will not have attained age prior to the end of calendar_year additionally she will have received distributions from iras x and y as a beneficiary thereof prior to converting said iras to one or more iras in her name the issue is whether said conversion results in the imposition of the code sec_72 10-percent additional income_tax on distributions otherwise described in code sec_72 h a i the service has carefully reviewed the law applicable to this case and has determined that nothing in the law including the code sections and notices referenced above precludes a surviving spouse’s receiving distributions from an ira or iras ofa decedent as a beneficiary as that term is used in code sec_72 and subsequent to said receipt converting the iras to one or more iras set up and maintained in the name of the surviving_spouse additionally the service has determined that such a position would be inconsistent with the answers provided with respect to your first second third and fifth ruling requests above thus with respect to your fourth ruling_request the service rules as follows that pursuant to code sec_72 the required distributions received by taxpayer b from iras x and y for calendar years and will not be subject_to the ten percent additional income_tax imposed by code sec_72 this letter_ruling assumes that iras x and y and the iras into which taxpayer b will roll over portion of the distributions she will receive from iras x and y during calendar_year either have or will comply with the requirements of code section page at all times relevant thereto additionally this ruling letter also assumes that the amounts distributed from iras x and y during calendar_year and calendar_year satisfied the rules of code sec_401 which are made applicable to iras pursuant to code sec_408 this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power of attomey on file in this office the original of this letter_ruling is being sent to your authorized representative sincerely yours pauses men frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437 f
